                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 17-9182-GW (KS)                                          Date: July 3, 2019
Title      James E. Keener v. Rancho Simi Recreation and Park District, et al




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:


Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On December 22, 2017, Plaintiff, proceeding pro se, filed a civil rights complaint pursuant
to 42 U.S.C. § 1983. (Dkt. No. 1.) On February 15, 2018, Plaintiff filed the operative First
Amended Complaint (“FAC”). (Dkt. Nos. 30, 31.) The FAC asserts claims for civil rights
violations under 42 U.S.C. § 1983, violations of California’s Bane Act (CAL. CIV. CODE § 52.1),
assault, battery, false arrest, false imprisonment, intentional infliction of emotional distress, and
negligence against multiple defendants (“Defendants”). (Id.) On March 29, 2018, Defendants
filed a Notice of Motion and Motion to Dismiss the First Amended Complaint (the “Motion”).
(Dkt. No. 38.) On July 23, 2018, after the Motion was fully briefed, Magistrate Judge Karen L.
Stevenson issued a Report and Recommendation. (Dkt. No. 45.) On May 13, 2019, District Judge
George H. Wu issued an Order Accepting Interim Report and Recommendation granting the
Motion in part, dismissing various claims, and ordereing Plaintiff to file a Second Amended
Complaint no later than June 12, 2019. (Dkt. No. 46.)

        Two weeks have now passed since Plaintiff’s Second Amended Complaint was due, and
Plaintiff has filed neither a Second Amended Complaint nor a Notice of Voluntary Dismissal.

        Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, an action may be subject
to involuntary dismissal if a plaintiff “fails to prosecute or to comply with these rules or a court
order.” Accordingly, the Court could properly recommend dismissal of the action for Plaintiff’s
failure to timely comply with the Court’s prior orders.

       However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE on or
before August 2, 2019, why the Court should not recommend that this action be dismissed for


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 17-9182-GW (KS)                                        Date: July 3, 2019
Title      James E. Keener v. Rancho Simi Recreation and Park District, et al


failure to prosecute. Plaintiff may discharge this Order by filing: (1) a request for an extension of
time to file a Second Amended Complaint and a declaration signed under penalty of perjury,
explaining why he failed to comply with the Court’s prior orders; or (2) a Second Amended
Complaint that complies with Judge Wu’s May 13, 2019 Order. Alternatively, if Plaintiff does
not wish to pursue this action, he may dismiss this action without prejudice by filing a signed
document entitled “Notice Of Voluntary Dismissal” pursuant to Rule 41(a).

     Plaintiff is advised that the failure to respond to this order will result in a
recommendation of dismissal pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

      The Clerk is directed to send Plaintiff a copy of the Central District’s form Notice of
Voluntary Dismissal (CV-09) and a copy of the Court’s May 13, 2019 Order (Dkt. No. 46).



        IT IS SO ORDERED.

                                                                                                  :
                                                                  Initials of Preparer   gr




CV-90 (03/15)                           Civil Minutes – General                               Page 2 of 2
